DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
AFCP 2.0
Applicant’s request for consideration under the After Final Consideration Pilot Program 2.0 filed 03/05/2021 is acknowledged and will be treated under the pilot program. The amendments to claims 1, 5-6, 10-14, 19, 21, 23, 25-31 are entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2020 was filed after the mailing date of the final Office action on 09/21/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner
Response to Arguments
Applicant’s arguments, see Remarks page 6, filed 03/05/2021, with respect to the 35 U.S.C. 112(a) rejections of claims 25-32 have been fully considered and are persuasive.  The rejections of claims 25-32 have been withdrawn. 
Applicant’s arguments, see Remarks page 6, with respect to the 35 U.S.C. 112(b) rejection of claim 6 has been fully considered and are persuasive.  The rejection of claim 6 has been withdrawn. 
Applicant’s arguments, see Remarks pages 7-8, with respect to the 35 U.S.C. 103 rejections of claims 25-32 have been fully considered and are persuasive.  The rejections of claims 1-11, 14-23 and 25-32 have been withdrawn. 
Allowable Subject Matter
Claims 1-9, 13-23 and 25-31 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763